UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 98-1507



In Re: ALINE LAN,

                                                               Debtor.
_________________________


BILL SHU-CHUN HAN,

                                               Plaintiff - Appellant,

          versus


ALINE LAN,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CA-97-1957-A, BK-96-15888, AP-97-1025A)


Submitted:   August 27, 1998             Decided:   September 11, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bill Shu-Chun Han, Appellant Pro Se.     Aline Lan, Appellee Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court’s order affirming

the bankruptcy court’s decision that the debt Appellee owed to Ap-

pellant is dischargeable in bankruptcy. We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. Han

v. Lan, Nos. CA-97-1957-A; BK-96-15888; AP-97-1025A (E.D. Va. May.

20. 1998). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2